Citation Nr: 1731383	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the claim of entitlement to payment or reimbursement of costs incurred as a result of unauthorized medical treatment at Shands Hospital System from March 15, 2013 to March 19, 2013, was timely filed.  

2.  Entitlement to payment or reimbursement of costs incurred as a result of unauthorized medical treatment at Shands Hospital System from March 15, 2013 to March 19, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision issued by the North Florida/South Georgia Veterans Health System.

The Board notes that the Veteran's appeal encompasses disagreement with both the finding that his claim for private medical expenses was untimely and with the denial of payment or reimbursement of his private medical expenses.  Given that the Board has found that the Veteran's claim was timely, the Board has recharacterized the Veteran's appeal as two separate issues, as shown on the cover page of this decision.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran received private medical treatment from March 15, 2013 to March 19, 2013, and he submitted a claim for payment or reimbursement for the private medical treatment in May 2013, within 90 days of his discharge from the private hospital. 


CONCLUSION OF LAW

The Veteran's application for payment or reimbursement of costs incurred as a result of unauthorized medical treatment at Shands Hospital System, from March 15, 2013 to March 19, 2013, was timely filed.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1004 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  The record indicates that the Veteran has no service-connected disabilities and thus 38 U.S.C.A. § 1728 is not applicable to his claim.  As relevant here, a reimbursement claim must be filed within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004.  

On March 15, 2013, the Veteran was experiencing atrial fibrillation.  He reports that he was told by his VA cardiologist to go to the closest hospital emergency room for treatment.  He went to the Shands Starke Regional Medical Center.  After being stabilized he was transported to UF Health Shands Hospital in Gainesville for further treatment.  He was discharged on March 19, 2013.  He reports that some of his expenses for this hospital treatment have been paid by VA and he maintains that he is entitled to payment of all of these private medical expenses for his treatment from March 15, 2013 to March 19, 2013.  

In this case, according to computerized data of record, VA received the Veteran's claim for medical payment or reimbursement in July 2013.  In a July 2013 decisional letter, the VAMC denied the claim, finding the claim was received more than 90 days from the episode of care date and therefore was not timely filed.  

The Veteran's claims files contains copies of the Veteran's claims forms that have been denied on the basis of being untimely.  The Board notes that there is no indication on these forms as to when they were actually received by VA.  The Board further notes that the record contains a May 9, 2013 VA approval of payment of private medical expenses for treatment, from March 15, 2013 to March 19, 2013, for atrial fibrillation with rapid ventricular rhythm status post coronary artery bypass graft.  This indicates that the Veteran submitted a claim for payment of these expenses within 90 days of his discharge from the private hospital.  The Board has reviewed the applicable regulations and there is no indication that once a timely filed claim has been received that there is a restriction on later amending or correcting that claim after the expiration of 90 days.  In light of the Veteran filing a claim for payment or reimbursement of the expense of the March 2013 private medical treatment within 90 days, the Board finds that even if some of the expenses were not reported until shortly after 90 days had passed, such does not make his claim untimely.  Accordingly, the Board finds that the Veteran's claim for payment or reimbursement of costs incurred as a result of unauthorized medical treatment received at Shands Hospital System from March 15, 2013 to March 19, 2013 was timely filed.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to payment or reimbursement of costs incurred as a result of unauthorized medical treatment received at Shands Hospital System from March 15, 2013 to March 19, 2013, was timely filed.  


REMAND

The Board has reviewed the Veteran's file and notes that copies of the records of private medical treatment from March 15, 2013 to March 19, 2013 are not of record.  Such evidence is necessary to adjudicate the Veteran's claim for payment or reimbursement of costs incurred as a result of the unauthorized medical treatment.  Consequently the Veteran's claim must be remanded in order to obtain such records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of the records of the private medical treatment received by the Veteran from March 15, 2013 to March 19, 2013.  

2.  After completing the above, and undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  After issuance of the SSOC, the Veteran should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


